The petition by the state of Connecticut for certification for appeal from the Appellate Court, 108 Conn. App. 388 (AC 27074), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the defendant’s statement was admitted in violation of his *905rights under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), and if so, was this harmful error requiring a new trial?”
Decided September 5, 2008
The Supreme Court docket number is SC 18219.
James M. Ralls, senior assistant state’s attorney, in support of the petition.
Charles F. Willson, special public defender, in opposition.